In a proceeding pursuant to CPLR article 78, in which a judgment had been made in the Supreme Court, Nassau County, on April 1, 1975, inter alia dismissing the petition, petitioner appeals from an order of the same court, dated May 20, 1975, which denied his motion for reargument. Appeal dismissed, without costs. An order denying a motion to reargue is not appealable (Roberts v Connelly, 35 AD2d 813). If we could reach the merits, we would affirm the order appealed from. Hopkins, Acting P. J., Cohalan, Brennan, Munder and Shapiro, JJ., concur.